Case 1:20-cv-02405-EGS Document 79-1 Filed 11/04/20 Page 1 of 5




                                           1
           Case 1:20-cv-02405-EGS Document 79-1 Filed 11/04/20 Page 2 of 5
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                  District                     Inbound Ballots
CAPITAL METRO         ATLANTA                                  4,230
CAPITAL METRO         BALTIMORE                                2,850
CAPITAL METRO         CAPITAL                                  8,203
CAPITAL METRO         GREATER S CAROLINA                       1,223
CAPITAL METRO         GREENSBORO                               5,480
CAPITAL METRO         MID‐CAROLINAS                            4,710
CAPITAL METRO         NORTHERN VIRGINIA                        3,149
CAPITAL METRO         RICHMOND                                 2,451
CAPITAL METRO Total                                          32,296
EASTERN               APPALACHIAN                              1,543
EASTERN               CENTRAL PENNSYLVANIA                     3,482
EASTERN               KENTUCKIANA                                236
EASTERN               NORTHERN OHIO                            4,769
EASTERN               OHIO VALLEY                              3,894
EASTERN               PHILADELPHIA METROPO                     4,055
EASTERN               SOUTH JERSEY                             2,241
EASTERN               TENNESSEE                                1,015
EASTERN               WESTERN NEW YORK                         1,812
EASTERN               WESTERN PENNSYLVANIA                     4,862
EASTERN Total                                                27,909
GREAT LAKES           CENTRAL ILLINOIS                         1,118
GREAT LAKES           CHICAGO                                  8,679
GREAT LAKES           DETROIT                                  5,102
GREAT LAKES           GATEWAY                                  1,630
GREAT LAKES           GREATER INDIANA                            778
GREAT LAKES           GREATER MICHIGAN                         1,357
GREAT LAKES           LAKELAND                                   589
GREAT LAKES Total                                            19,253
NORTHEAST             ALBANY                                     881
NORTHEAST             CARIBBEAN                                    25
NORTHEAST             CONNECTICUT VALLEY                       3,155
NORTHEAST             GREATER BOSTON                           6,059
NORTHEAST             LONG ISLAND                              1,662
NORTHEAST             NEW YORK                                 2,444
NORTHEAST             NORTHERN NEW ENGLAND                         10
NORTHEAST             NORTHERN NEW JERSEY                      3,561
NORTHEAST             TRIBORO                                14,160
NORTHEAST             WESTCHESTER                              2,566
NORTHEAST Total                                              34,523
PACIFIC               BAY‐VALLEY                               6,246
PACIFIC               HONOLULU                                   342
PACIFIC               LOS ANGELES                            49,387
PACIFIC               SACRAMENTO                               4,550
PACIFIC               SAN DIEGO                              32,311
PACIFIC               SAN FRANCISCO                            7,585
PACIFIC               SANTA ANA                                2,734

                                                                                              1
          Case 1:20-cv-02405-EGS Document 79-1 Filed 11/04/20 Page 3 of 5
                 Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                   District                      Inbound Ballots
PACIFIC                SIERRA COASTAL                            6,759
PACIFIC Total                                                 109,914
SOUTHERN               ALABAMA                                       11
SOUTHERN               ARKANSAS                                      72
SOUTHERN               DALLAS                                    1,501
SOUTHERN               FT WORTH                                  1,536
SOUTHERN               GULF ATLANTIC                             2,218
SOUTHERN               HOUSTON                                   1,404
SOUTHERN               LOUISIANA                                      4
SOUTHERN               MISSISSIPPI                                 205
SOUTHERN               OKLAHOMA                                       6
SOUTHERN               RIO GRANDE                                  868
SOUTHERN               SOUTH FLORIDA                             3,742
SOUTHERN               SUNCOAST                                13,463
SOUTHERN Total                                                 25,030
WESTERN                ALASKA                                      751
WESTERN                ARIZONA                                 22,245
WESTERN                CENTRAL PLAINS                              495
WESTERN                COLORADO/WYOMING                          4,831
WESTERN                DAKOTAS                                     385
WESTERN                HAWKEYE                                   2,310
WESTERN                MID‐AMERICA                                 761
WESTERN                NEVADA SIERRA                             1,056
WESTERN                NORTHLAND                                   448
WESTERN                PORTLAND                                  2,808
WESTERN                SALT LAKE CITY                          31,106
WESTERN                SEATTLE                                   7,469
WESTERN Total                                                  74,665
NATION Total                                                  323,590




                                                                                                1
           Case 1:20-cv-02405-EGS Document 79-1 Filed 11/04/20 Page 4 of 5
              Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                  District                     Outbound Ballots
CAPITAL METRO         ATLANTA                                9,979
CAPITAL METRO         BALTIMORE                                912
CAPITAL METRO         CAPITAL                                  681
CAPITAL METRO         GREATER S CAROLINA                     1,351
CAPITAL METRO         GREENSBORO                               465
CAPITAL METRO         MID‐CAROLINAS                            786
CAPITAL METRO         NORTHERN VIRGINIA                      1,754
CAPITAL METRO         RICHMOND                               4,332
CAPITAL METRO Total                                         20,260
EASTERN               APPALACHIAN                            1,120
EASTERN               CENTRAL PENNSYLVANIA                   2,581
EASTERN               KENTUCKIANA                              253
EASTERN               NORTHERN OHIO                            968
EASTERN               OHIO VALLEY                              781
EASTERN               PHILADELPHIA METROPO                     602
EASTERN               SOUTH JERSEY                             720
EASTERN               TENNESSEE                                439
EASTERN               WESTERN NEW YORK                         732
EASTERN               WESTERN PENNSYLVANIA                   1,040
EASTERN Total                                                9,236
GREAT LAKES           CENTRAL ILLINOIS                         926
GREAT LAKES           CHICAGO                                  258
GREAT LAKES           DETROIT                                2,387
GREAT LAKES           GATEWAY                                  744
GREAT LAKES           GREATER INDIANA                          712
GREAT LAKES           GREATER MICHIGAN                       6,446
GREAT LAKES           LAKELAND                               8,893
GREAT LAKES Total                                           20,366
NORTHEAST             ALBANY                                   636
NORTHEAST             CARIBBEAN                                 30
NORTHEAST             CONNECTICUT VALLEY                     2,191
NORTHEAST             GREATER BOSTON                         2,582
NORTHEAST             LONG ISLAND                              371
NORTHEAST             NEW YORK                                 600
NORTHEAST             NORTHERN NEW ENGLAND                   3,994
NORTHEAST             NORTHERN NEW JERSEY                    1,123
NORTHEAST             TRIBORO                                  550
NORTHEAST             WESTCHESTER                              451
NORTHEAST Total                                             12,528
PACIFIC               BAY‐VALLEY                               121
PACIFIC               HONOLULU                                 213
PACIFIC               LOS ANGELES                              413
PACIFIC               SACRAMENTO                             4,848
PACIFIC               SAN DIEGO                                451
PACIFIC               SAN FRANCISCO                            123
PACIFIC               SANTA ANA                                610

                                                                                              3
          Case 1:20-cv-02405-EGS Document 79-1 Filed 11/04/20 Page 5 of 5
             Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area               District                       Outbound Ballots
PACIFIC            SIERRA COASTAL                             999
PACIFIC Total                                               7,778
SOUTHERN           ALABAMA                                    460
SOUTHERN           ARKANSAS                                   398
SOUTHERN           DALLAS                                     289
SOUTHERN           FT WORTH                                   554
SOUTHERN           GULF ATLANTIC                              685
SOUTHERN           HOUSTON                                    121
SOUTHERN           LOUISIANA                                  264
SOUTHERN           MISSISSIPPI                                232
SOUTHERN           OKLAHOMA                                   132
SOUTHERN           RIO GRANDE                                 822
SOUTHERN           SOUTH FLORIDA                              369
SOUTHERN           SUNCOAST                                 1,848
SOUTHERN Total                                              6,174
WESTERN            ALASKA                                     154
WESTERN            ARIZONA                                    977
WESTERN            CENTRAL PLAINS                             592
WESTERN            COLORADO/WYOMING                         1,646
WESTERN            DAKOTAS                                  1,633
WESTERN            HAWKEYE                                    531
WESTERN            MID‐AMERICA                                406
WESTERN            NEVADA SIERRA                              231
WESTERN            NORTHLAND                                6,491
WESTERN            PORTLAND                                   355
WESTERN            SALT LAKE CITY                           2,654
WESTERN            SEATTLE                                  1,015
WESTERN Total                                              16,685
NATION Total                                               93,027




                                                                                             4
